Case: 12-14726    Date Filed: 03/26/2013   Page: 1 of 3




                                                            [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 12-14726
                           Non-Argument Calendar
                         ________________________

                   D.C. Docket No. 2:08-cv-00556-UA-DNF



2002 IRREVOCABLE TRUST FOR RICHARD C. HVIZDAK,
a legal trust,
2007 RICHARD C. HVIZDAK SEPARATE TRUST,
a Delaware trust,
RCH TRUST HOLDINGS I, LP,
a Delaware limited partnership,

                       Plaintiffs - Appellants,

versus

THE HUNTINGTON NATIONAL BANK,
successor by merger with Sky Bank, et al.,

                       Defendants,

SHENZHEN DEVELOPMENT BANK CO., LTD,

                       Defendant - Appellee.
               Case: 12-14726     Date Filed: 03/26/2013    Page: 2 of 3


                            ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                          ________________________

                                  (March 26, 2013)

Before HULL, WILSON and JORDAN, Circuit Judges.

PER CURIAM:

      Plaintiffs below, the 2002 Irrevocable Trust for Richard C. Hvizdak, the

2007 Richard C. Hvizdak Separate Trust, and RCH Trust Holdings I, LP, appeal

the district court’s award of $434,036.90 in attorney’s fees to Shenzhen

Development Bank Co. (SDB). Appellants originally brought an action against

SDB and other defendants alleging fraud, negligent misrepresentation, negligence,

and conspiracy to commit fraud. The district court granted summary judgment,

and we affirmed. See 2002 Irrevocable Trust for Richard C. Hvizdak v.

Huntington Nat’l Bank, 428 F. App’x 924 (11th Cir. 2011). The district court then

granted SDB’s motion for attorney’s fees pursuant to Florida Statute Section

675.111(5), which mandates the award of “[r]easonable attorney’s fees and other

expenses of litigation . . . to the prevailing party in an action in which a remedy is

sought under this chapter.” Appellants concede that SDB is a prevailing party

under the statute, but argue that because their amended complaint contained no

specific request for injunctive relief pursuant to chapter 675, the present case does


                                           2
                  Case: 12-14726        Date Filed: 03/26/2013   Page: 3 of 3


not involve “an action in which a remedy is sought under” chapter 675 and the

award of attorney’s fees was improper. See Fla. Stat. § 675.111(5). We disagree

and affirm.


      We review the district court’s award of attorney’s fees and costs only for

abuse of discretion, analyzing questions of law de novo and reviewing questions of

fact for clear error. Atlanta Journal & Constitution v. City of Atlanta Dep’t of

Aviation, 442 F.3d 1283, 1287 (11th Cir. 2006). After careful review of

Appellants’ brief and the record,1 we discern no abuse of discretion in the award of

attorney’s fees to SDB. Appellants’ initial complaint sought an injunction under

section 675.109, and Appellants obtained a temporary restraining order under

section 675.109. Moreover, although Appellants amended complaint did not

specifically invoke chapter 675 as the basis of relief, Appellants’ theory of liability

throughout this litigation has been letter-of-credit fraud as defined by section

675.109 of the Florida Statutes. Because section 675.109’s letter-of-credit fraud

was the key legal theory underlying Appellants’ claims below, the district court did

not abuse its discretion in finding that this case involves “an action in which a

remedy is sought under [chapter 675],” Fla. Stat. § 675.111(5), and that SDB was

therefore entitled to attorney’s fees as the prevailing party therein.

      AFFIRMED.

      1
          SDB did not file an appellee’s brief in this case.
                                                  3